DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/26/2021 has been entered. 

Response to Amendment
The amendment to Claims 21 and 40, and the cancellation of Claim 31, filed 03/01/2021, is acknowledged and accepted.

Response to Arguments
Applicant’s arguments, filed 03/01/2021, with respect to Claims 21, 22, and 24-40, have been fully considered and are persuasive. The previous 35 USC § 102 of Claim(s) 21, 22 and 24-30, has been withdrawn. 



Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 6, 2020 has been considered by the examiner.

	
Allowable Subject Matter
Claims 21, 22, 24-30, and 32-40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to Claim 21, though Yoshimoto et al., (EP 1 821 378 A1) discloses “a diffractive optical element (1, Figure 2) comprising a carrier (3, Figure 2) and a plurality of nano- or micro-scale rods (2b, Figure 2) arranged above a top side of the carrier (see where 2b is above 3 in Figure 2), wherein the rods 1) are arranged parallel to one another (see Figure 2, below) in a regular hexagonal grid arrangement (two-dimensional diffraction grating is composed of regular hexagons, ¶[0068]);” Yoshimoto et al., fails to teach or suggest the aforementioned combination further comprising “2) comprise a first group of the rods and a second group of the rods, and the rods of the second group comprise a greater length than the rods of the first group.”
With respect to claims 22 and 24-30, these claims depend on claim 21 and are allowable at least for the reasons stated supra
With respect to Claim 32, though Zhu et al., (US 2013/0107367 Al) discloses “a method of producing a diffractive optical element comprising: providing a carrier (110, Figure 3); and a plurality of nano or micro-scale rods (see annotated Figure 3) in a regular grid arrangement above a top side of the carrier (see annotated Figure 3);” Zhu et al., fails to teach or suggest the aforementioned combination further comprising “epitaxially growing a plurality of mutually parallel nano- or micro-scale rods in a regular grid arrangement above a top side of the carrier.”
With respect to claims 33-39, these claims depend on claim 32 and are allowable at least for the reasons stated supra.
With respect to Claim 40, though Zhu et al., (US 2013/0107367 A1), of record, discloses “a diffractive optical element (1, Figure 2) comprising a carrier (3, Figure 2) and a plurality of nano- or micro-scale rods (2b, Figure 2) arranged above a top side of the carrier (see where 2b is above 3 in Figure 2), wherein the rods 1) are arranged parallel to one another (see Figure 2, below) in a regular hexagonal grid arrangement (two-dimensional diffraction grating is composed of regular hexagons, ¶[0068]);”  and Yoshimoto et al., (EP 1 821 378 A1), of record, disclose “a laser light source (Figure 1) comprising a semiconductor laser device and method of manufacturing the same;” Zhu et al., in view of Yoshimoto et al., fail to teach or suggest the aforementioned combination further comprising “2) comprise a first group of the rods and a second group of the rods, and the rods of the second group comprise a greater length than the rods of the first group.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tamara Y. Washington/
Patent Examiner, Art Unit 2872

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872